United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 18-3459
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                      Christopher Michael Jennings

                  lllllllllllllllllllllDefendant - Appellant
                                  ____________

                Appeal from United States District Court
                     for the District of Minnesota
                             ____________

                       Submitted: October 14, 2019
                        Filed: December 17, 2019
                              [Unpublished]
                             ____________

Before KELLY, WOLLMAN, and BEAM, Circuit Judges.
                          ____________

PER CURIAM.
       Christopher Jennings appeals the district court’s1 sentence of 136 months,
following his plea of guilty to one count of conspiracy to distribute controlled
substances. At sentencing, the contested issue was the imposition, or not, of a two-
level enhancement under United States Sentencing Guidelines Manual § 2D1.1(b)(1)
for possession of a dangerous weapon in connection with the offense. Jennings
denied ever possessing a weapon, but the government asserted there was evidence
from the confidential informant and other cooperators that Jennings’ co-conspirator
possessed firearms, and that Jennings himself was at times in possession of a firearm.

       The district court found, based upon the government’s arguments and the
information in the presentence investigation report (PSR), that it was not “clearly
improbable” that a weapon was used in the conspiracy, and thus applied the
enhancement. See U.S.S.G. § 2D1.1(b)(1) cmt. n. 11(A) (“The enhancement should
be applied if the weapon was present, unless it is clearly improbable that the weapon
was connected with the offense.”). The court also stated that it did not intend for this
enhancement to ultimately affect the length of Jennings’ sentence. After the
enhancement, Jennings’ Guidelines range would have been 151 to 188 months, but
the court granted a joint motion for downward departure based upon overstated
criminal history and arrived at a final range of 140 to 175 months. Nonetheless, the
district court still varied downward and sentenced Jennings to 136 months in prison.
On appeal, Jennings challenges the factual finding that he did, indeed, possess the
gun and challenges the substantive reasonableness of the sentence.

      Jennings argues that the district court procedurally erred because it did not
make a finding that Jennings himself possessed a weapon and that there was no nexus
between the conspiracy and the firearm. The district court did not err in finding that
the enhancement applied because there was a temporal and spacial relationship


      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                          -2-
between the weapon, (which was in a car outside the residence), the drug activity, and
the defendant. Our cases indicate this temporal and spatial relationship is all that is
required for the enhancement to be applied. See United States v. Ashburn, 865 F.3d
997, 999-1000 (8th Cir. 2017) (holding that government’s required proof of the §
2D1.1(b)(1) enhancement “is ‘a very low bar,’ as we have repeatedly explained, and
‘[e]vidence that the weapon was found in the same location as drugs or drug
paraphernalia usually suffices’”) (alteration in original) (quoting United States v.
Anderson, 618 F.3d 873, 881-82 (8th Cir. 2010)). Additionally, the government and
the PSR referenced witnesses who stated that Jennings handled a firearm. One of
those people was a confidential informant whose information was corroborated and
considered reliable by law enforcement. The other witnesses placing Jennings in
possession of a weapon were cooperating defendants. Our review of the sentencing
transcript, the PSR, and the applicable case law indicates that the district court did not
procedurally err in applying the possession enhancement.

       Given the lack of procedural error, Jennings’ substantive challenge is easily
disposed of, as we have held, it is “nearly inconceivable” that we will reverse as
unreasonable or an abuse of discretion a district court’s sentence that is already below
the applicable Guidelines range. United States v. Bevins, 848 F.3d 835, 841 (8th Cir.
2017) (quoting United States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009)). This
is not one of those conceivable situations warranting reversal. We affirm.
                       ______________________________




                                           -3-